Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 12:
The remarks argue on pg. 6, the following:

Claim 1 has been amended to include the subject matter of claim 3. Claim 3 was not rejected in view of Urena as a primary reference. Therefore, the amendment to claim 1 is believed to moot the prior art rejection of claim 1 based on Urena.

	First, these remarks are to the newly amended features.  The claims that were addressed in the final action did not limit the composition to further comprise surfactant.  Applicant’s remarks with respect to the combination of Phang and Urena as applied to the subject matter of claim 3 are addressed below where the arguments of Page 7-8 of the remarks are addressed.

The remarks also argue on pg. 6, the following:
Claim 17 has been added. While claim 17 has not been rejected based on Urena, Applicant respectfully submits that it is novel and non-obvious over Urena. Claim 17 combines the subject matter of claims 1 and 2. Further, it is specified that the composition consists essentially of an admixture or a homogeneous solution comprising (a) paraffin wax and (b) a solvent selected from the group consisting of aliphatic linear or branched Ce to Cg alkanes or mixtures thereof. Urena does not consist essentially of (a) paraffin wax and (b) a solvent selected from the group consisting of aliphatic linear or branched C¢ to Cg alkanes or mixtures thereof. In Urena, the solvent includes a mixture of liquid aliphatic hydrocarbon and a xylene. The xylene is an aromatic solvent materially affecting the basic characteristics of the composition. For example, the inclusion of an aromatic solvent would alter the property of the composition 

	First, the Office notes that Urena broadly discloses a composition where the solvent system has 100% aliphatic solvent and 0% aromatic solvent (see Col 4, Ln 8-10).  Therefore, the broad disclosure of Urena encompasses the composition consisting essentially of paraffin wax that is an aliphatic linear or branched C6-C8 alkane or mixtures thereof.
      Secondly, with regard to the xylene argument, the claims 1 and 17 require two components: a paraffin wax and a solvent that is either an aliphatic linear compound or branched.  The claims is open to including other compounds in the mixture.  Therefore the presence of xylene is not excluded by the present claims.

Next, the remarks on the bottom of pg. 6 to the top of pg. 7 argue the following:
           Further, claims 9 and 10 have been amended to specify that the transparency to which the water shedding finish composition is applied is plastic. Urena does not disclose or suggest the substrate to which its composition is applied is plastic. Instead, Urena is directed to coating compositions for metals and articles containing metals, so as to protect such metal substrates from corrosion, to electrically insulate the metal substrate, or to enhance the mold release properties of a metal used as a mold. Given that the coating in Urena is for coating metals and for imparting properties specific to metals, it would not have been obvious to apply the composition described in Urena onto a plastic substrate.
           Moreover, one of ordinary skill would have avoided applying the composition of Urena onto a plastic substrate. Urena includes a co-solvent blend that includes an aromatic solvent (e.g., xylene). Aromatic solvents are known to craze certain plastics, leading to the rapid deterioration thereof (see e.g., https://www. thedrive.com/cleaning-detailing/33748/how-to-clean- plexiglass). Therefore, it would not have been obvious to apply the aromatic solvent-containing composition of Urena to a plastic substrate.
          In view of the above amendments and remarks, reconsideration and withdrawal of the prior art rejections based on Urena are respectfully requested.

         These remarks are to the newly amended features.  The claims that were addressed in the final action did not limit the composition to a plastic substrate. 

               Next, the remarks argue on page 7 to 8, the following:

   Page 8 of the Office Action acknowledges that Phang does not disclose a formulation including a paraffin wax with linear or branched C6-C8 alkanes. However, Urena is used to remedy this deficiency.
   Phang discloses a formulation for forming a water repellant film on a plastic substrate including a water emulsion system in a carrier that is a majority water and a minor quantity of organic solvent. The wax emulsion system includes micelles of surfactant surrounding paraffin wax. In paragraph [0014], the solvent of Phang is specified as being a short chain alcohol, with examples being isopropanol, ethanol, ethylene glycol, propylene glycol, diethylene glycol, diethylene glycol monoethyl ether, ethylene glycol monoethyl ether, and combinations thereof. Phang provides no teaching or suggestion to use any solvent type beyond the specifically prescribed short chain alcohols.
   Although both Phang and Urena describe compositions including paraffin wax, it would not have been obvious in view of Urena to modify Phang to include a solvent being selected from the group consisting of aliphatic linear or branched C6 to C8 alkanes or mixtures thereof.
   It would not have been obvious to combine Phang and Urena in the manner described in the Office Action at least because Urena specifically discloses its composition being suitable for metal substrates, rendering the metal corrosion resistant, electrically insulated, or suitable as a metal mold component. Recognizing the composition in Urena as being targeted toward metal substrates, one of ordinary skill would not have considered its composition or the components thereof as directly suitable for the composition in Phang which is targeted for plastic substrates. Since Phang very specifically identifies the organic solvent as being a short chain alcohol, one of ordinary skill would have been hesitant to replace the specified solvent with the solvent from Urena since Urena’s disclosure only describes its composition including the solvent as compatible with metal substrates.

Applicant’s remarks regarding the combination of Phang and Urena is respectfully contended for the following reason.  Urena, which describes use of a wax-based compound used for the same coating purposes as Phang explains why one of ordinary skill in the art might consider employing an aliphatic hydrocarbon as the organic solvent disclosed by Phang.  Urena discloses that his paraffin wax dispersed is more uniformly aligned after evaporation (see Col 3, Ln 22-27)  Urena also explains in col. 3, lines 58-65 that aliphatic hydrocarbons are known to provide sufficient dispersion and/or dissolution of microcrystalline paraffin wax to provide a rapid evaporation of the solvent.  In fact, the aliphatic hydrocarbon is known to provide a desired rate of evaporation combined with dissolution levels (col. 3, last line to col. 4, line 1).  
 	Phang, on the other hand, discloses a carrier chosen to disperse the wax emulsion, giving examples comprising water and organic solvent (see [0010]) such as water and alcohol and VOC exempt organic solvents (para. 14).  Therefore, based on this teaching in Phang, it is clear that useable solvent that promote dispersibility of the paraffin wax can be either hydrophobic or hydrophilic and that either are known to be effective is providing good dispersibility of the wax material.  As noted, Urena explains why using an aliphatic hydrocarbon might be more preferable as the organic solvent.  Specifically, Urena suggests that paraffin wax is sufficiently dispersed in aliphatic solvent which provides for a more uniform coating after evaporation.  

Next, page 8 of the remarks argues the following:

“Moreover, the solvent specified in Urena includes not only an aliphatic hydrocarbon, but also includes an aromatic solvent (e.g., xylene). Therefore, Urena’s disclosure related to solvents requires a solvent blend having an aromatic solvent. As described above in connection with the rejections based on Urena, one of ordinary skill would have avoided including the solvent blend from Urena in the composition of Phang since aromatic solvents are known to quickly degrade certain plastic substrates.
               Therefore, amended claim 1 is not obvious over Phang and Urena and is believed to be allowable”.

As stated above, the Office again notes that Urena broadly discloses a composition where the solvent system has 100% aliphatic solvent and 0% aromatic solvent (see Col 4, Ln 8-10).

Applicant at Page 8, then argues that:

 	Amended dependent claim 13 depends from claim 1 and is believed to be allowable over the combination of Phang and Urena for at least the same reasons. Additionally, claim 13 specifies the composition consisting essentially of the paraffin wax, the aliphatic linear or branched Co to Cg alkane, and the surfactant, which is not disclosed in the combination of Phang and Urena.

Again, these are newly filed amendments and not previously considered in the last office action.

The remarks on page 9 argue the following:
   Since the Office Action uses the solvent from Urena in the composition of Phang, it is clear that the composition formed by the Office Action does not consist essentially of the recited components. The solvent in Urena requires a solvent blend of an aliphatic hydrocarbon and an aromatic hydrocarbon (xylene). The inclusion of the aromatic hydrocarbon materially affects the basic characteristics of the composition. For example, the inclusion of an aromatic solvent would alter the property of the composition such that it would not be suitable for use on plastic substrates (as described in the application) because the aromatic solvent may craze the plastic substrate. Reconsideration and withdrawal of the rejection of claim 13 are respectfully requested for at least this additional reason.

This is respectfully contended.  The claims recite that the solvent used is “selected from the group consisting of”, which is Markush language.  However the claims describe the mixture as “comprising”, which is open-ended and allows other compounds, such as xylene, to be included in the mixture. 
The remarks on page 9 argue the following:
Tarr is directed to a water repellant composition having a significantly different chemistry compared to Phang. Importantly, the composition in Tarr does not includes a paraffin wax at all. The composition in Tarr instead includes a silico-titanium copolymer, a quaternary ammonium compound, and a spreading agent (e.g., limonene or methyl salicylate). Because the chemistries in the water repellant compositions of Phang and Tarr are so different, there is no indication that the same surfactants from Tarr would be suitable in the Phang composition. That both compositions repel water is an oversimplified and inadequate reason to modify Phang to include a surfactant from Tarr, and one of ordinary skill would have looked to the specific chemistries of each before considering a modification to Phang. Reconsideration and withdrawal of the rejection of claim 4 are respectfully requested for at least this additional reason.

This argument is unpersuasive as overstating the lack of reasonable expectation of success for the paraffin wax emulsion.  A “person of ordinary skill in the art” would reasonably predict the quaternary ammonium salt compound in Tarr to form an emulsion with paraffin wax given the following:
First, Phang suggests cationic surfactants at [0013]) and Tarr discloses “a cationic surface-active quaternary ammonium compound”.
Second, one of ordinary skill in the art would be reasonably aware that there are many examples in the art for preparing paraffin wax emulsions using quaternary ammonium compounds as surfactant/dispersant/emulsifying agent.  For example, not cited in the rejection but merely as rebuttal evidence Dananche et al (US 2013/0005860) is evidence that the person of ordinary skill in the art would have understood that quaternary ammonium compounds form cationic emulsions of paraffin wax (see Dananche [0018] and [0028] and [0064]).  Dananche is related to forming an emulsion to retard the drying of a concrete surface (i.e. forming a hydrophobic surface coating keeping water in) comprising a cationic emulsion of paraffin wax where exemplary cationic surfactant includes quaternary ammonium (see [0028]).  Ghodoussi (US 6685765) also discloses that the “use of surfactants as emulsifying agents in the preparation of wax emulsion/dispersions is known” including cationic surfactants and specifically quaternary ammonium compounds (see Col 5, Ln 36-39 and Col 6, Ln 24-25).  Ghodoussi also relates to wax emulsions/dispersions where the wax includes paraffin wax (see Col 4, Ln 64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        10/8/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732